DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message from Mark Bilak on 2/18/2022.
The application has been amended as follows: amend claims 1 and 19 as follows:
1. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising: 
forming one or more transistor cells in a first region of a semiconductor substrate, the semiconductor substrate having a second region that is devoid of transistor cells; 
forming a first dielectric material over the first region and the second region of the semiconductor substrate; 
forming a second dielectric material over the first dielectric material; 
forming a pn diode between two layers of the first dielectric material over the second region of the semiconductor substrate; 
etching first contact grooves into a p-type region of the pn diode, second contact grooves into an n-type region of the pn diode, and third contact grooves into the first region of the semiconductor substrate, the first contact grooves, the second contact grooves and the third contact grooves being etched at the same time using a common contact formation process; 

spacing the first contact grooves at least 50 pm from a first edge of the pn diode along which the first contact grooves runs parallel; 
spacing the second contact grooves at least 50 pm from a second edge of the pn diode along which the second contact grooves runs parallel; and 
filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material.
19. (Currently Amended) A method of manufacturing a semiconductor device, the method comprising: 
forming one or more transistor cells in a semiconductor substrate; 
forming a pn diode between two layers of a dielectric material above the semiconductor substrate; 
etching first contact grooves into a p-type region of the pn diode, second contact grooves into an n-type region of the pn diode, and third contact grooves into a first region of the semiconductor substrate, the first contact grooves, the second contact grooves and the third contact grooves being etched at the same time using a common contact formation process; 7 of 11Application Ser. No.: 16/557,057 Attorney Docket No. 1012-2563 / 2017P53324 US01 
photolithographically focusing the common contact formation process on the first region of the semiconductor substrate and not on the pn diode; 
spacing the first contact grooves at least 50 pm from a first edge of the pn diode along which the first contact grooves runs parallel; 
spacing the second contact grooves at least 50 pm from a second edge of the pn diode along which the second contact grooves runs parallel; and 
filling the first contact grooves, the second contact grooves and the third contact grooves with an electrically conductive material.
Allowance
Claims 1, 3-7, 9-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest, singularly or in combination, at least a method of manufacturing a semiconductor device comprising forming a first dielectric material over a transistor cell region and a non-cell region of a semiconductor substrate, forming a diode between two layers of the first dielectric material over the transistor cell region, forming a second dielectric material over the first dielectric material, etching first contact grooves into an n-region of the diode, etching second contact grooves into a p-region of the diode, and third contact grooves into the transistor cell region at the same time using a single etching process during which the photolithographic focus is on the substrate and not the diode, and filling all the contact grooves with a conductive material, wherein the first and second contact grooves are spaced at least 50 microns from edges of the pn diode to which the grooves are parallel.  These represent the main differences between the art of record and the method of claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811